Citation Nr: 1542967	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  05-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 20, 1989 to January 30, 1994 for accrued benefits purposes.

2.  Entitlement to a rating in excess of 70 percent for PTSD from February 23, 1994 to March 26, 1997 for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mary Royle, Attorney




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1971.  He died in June 2008.  The appellant is his widow.

These matters come before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from VA Regional Office (RO) rating decisions in February 2004, August 2004, and April 2005 that among other things, denied service connection for hepatitis C and assigned evaluations for PTSD with substance abuse of 10 percent effective January 20, 1989, 100 percent effective January 31, 1994, 30 percent effective February 23, 1994, 70 percent effective March 27, 1997, and 100 percent effective March 25, 2003.  The Veteran appealed to the Board.

By decision in February 2007, the Board granted a 100 percent evaluation for PTSD effective March 27, 1997.  The remainder of the appeal was denied. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, pursuant to a June 2008 Joint Motion for Partial Remand, the Court vacated the Board's decision as to the denials of service connection for hepatitis, an initial evaluation in excess of 10 percent for PTSD from January 20, 1989 to January 30, 1994, and an evaluation in excess of 30 percent for PTSD from January 31, 1994 to March 26, 1997, excluding a period of temporary total rating.  These matters were remanded for additional consideration and readjudication.  

The Court was notified that the Veteran died in late June 2008 after the parties had submitted their Joint Motion, but before the Court had issued its order and mandate in the case.  In March 2009, the Court granted a motion filed by the Veteran's surviving spouse to substitute herself as an accrued benefits beneficiary for purposes of prosecuting the claim to completion, under the authority of Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007), and Pekular v. Mansfield, 21 Vet. App. 495 (2007).  

The Board remanded the case for additional development in February and August 2010.  By rating action dated in April 2011, service connection for hepatitis C was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.  The RO also granted an initial rating of 30 percent for PTSD from January 20, 1989 to January 30, 1994 for accrued benefits purposes, and a disability evaluation of 70 percent for PTSD effective February 23, 1994 for accrued benefits purposes.  However, although higher ratings were granted, the issue remains in appellate status as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  From January 20, 1989 to January 30, 1994, PTSD was manifested by no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people due to psychoneurotic symptoms causing a reduction in initiative, flexibility, and efficiency and reliability levels as to produce definite industrial impairment

2.  From February 23, 1994 to November 29, 1994 and from December 30, 1994 to March 26, 1997, PTSD was manifested by no more than severe industrial and social impairment or deficiencies in most areas. 

3. From February 23, 1994 to March 26, 1997, the evidence does not demonstrate that the Veteran's PTSD was manifested by totally incapacitating psychoneurotic symptoms or that it alone was productive of total occupational or social impairment. 

4. From November 30, 1994 to December 29, 1994, the Veteran was hospitalized for treatment of his service-connected PTSD with substance abuse.


CONCLUSIONS OF LAW

1. From January 20, 1989 to January 30, 1994, the criteria for an evaluation in excess of 30 percent for PTSD with substance abuse were not met for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2014); 38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (1996).

2. The criteria for an evaluation in excess of 70 percent were not met for PTSD with substance abuse from February 23, 1994 to November 29, 1994 and from December 30, 1994 to March 26, 1997 for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2014); 38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (1996); 38 C.F.R. §§ 3.1000, 4.7, 4.126. 4.130, Diagnostic Codes 9499-9411 (2015).

3. The criteria for a temporary total evaluation for PTSD with substance abuse were met from November 30, 1994 to December 29, 1994 for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2014); 38 C.F.R. § 4.29 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claim.  

The outcome of an accrued benefits claim hinges on the application of law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  Thus, no further evidentiary development is necessary and no additional notice be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts is dispositive of the matter.  The Board finds that this is the case as to the instant matter on appeal. See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Nevertheless, VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims of entitlement to higher ratings for PTSD and substance abuse for accrued purposes.  The Board finds that there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.



II. Analysis

The appellant contends that there is no evidence that the Veteran was able to maintain substantially gainful employment dating back to 1989, and that he was entitled to at least a 70 percent rating and a total rating based on unemployability or a 100 percent disability evaluation earlier than March 1997.  She argues that in correspondence dated in June 2011, VA acknowledged the Veteran's unemployability by the award of a nonservice-connected pension from October 1993.  Further, she cites that the Veteran was granted Social Security disability from that date that further attested to his unemployability.  The appellant argues that the evaluation for the Veteran's PTSD was inadequate to reflect the very serious impairment caused by this disability.  She and her representative assert that the Veteran's periodic complaints of suicidal ideation were sufficient to merit a 70 percent evaluation for the entire period.

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid. 38 U.S.C.A. § 5121(a) (West 2014); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  It is important to note that, while the appellant was substituted for the Veteran and the claims recharacterized as accrued benefits claims, she is not a substitute as defined by VA statutes and regulations.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  In substitution cases, the appellant assumes the Veteran's place in his or her adjudication, and the case proceeds as if the Veteran was still alive, which may include additional development.  However, substitution is only available in cases where the Veteran died on or after October 10, 2008.  Thus, the appellant's claims are for accrued benefits only and so no additional development of the record is legally permissible. 
The Veteran's widow has been established as the appropriate potential payee in this instance.  At the time of the Veteran's death, he had claims pending for higher ratings for PTSD.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

During the course of the Veteran's appeal, the regulations pertaining to psychiatric disabilities were revised.  The Veteran's PTSD was rated under the former criteria of 38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 1996), which provided for a 30 percent rating when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and where psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was "considerably" impaired and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in "considerable" industrial impairment." 

A 70 percent rating was warranted when the above-mentioned impairment was "severe."  

A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms, bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, also warranted a 100 percent rating.  Additionally, a 100 percent rating was warranted when the appellant was demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (1996). 

In a precedent opinion, dated November 9, 1993, the VA General Counsel concluded that the term "definite" (for a 30 percent rating under 38 C.F.R. § 4.132) was to be construed as "distinct, unambiguous, and moderately large in degree."  It represents the degree of social and industrial inadaptability that is "more than moderate but less than rather large." O.G.C. Prec. 9-93 (November 9, 1993). 

Effective November 7, 1996, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Codes 9499-9411 (2015) 

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim. Id.   

However, none of the above cases or General Counsel Opinion prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable provisions to the period on or after the effective dates of the new regulations.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).  

The Veteran filed a claim for service connection for emotional problems, including PTSD in January 1989.  He attributed his symptoms to Vietnam and drug use that started there.

The Veteran was scheduled for a VA psychiatric examination in March 1989 which he rescheduled due to reported transportation problems.  He did not report for a VA psychiatric examination rescheduled in July 1989, called and cancelled an examination in November 1989, and did not report for VA examinations in August 1990 and October 1990.  In correspondence dated during that period, he did not indicate that he was seeking treatment for psychiatric symptomatology. 

The Veteran underwent a VA psychiatric examination in May 1991.  He stated that he had never received psychiatric treatment.  He related that he worked as a carpenter from 1971 to 1989 but had not been employed for the past year because of back problems, headaches, and a knee disability which he considered his primary disabilities.  He was divorced, but maintained a relationship with his then seven-year old daughter.

On mental status examination, the Veteran was documented to be somewhat restless, but he denied any significant psychiatric symptoms.  He considered himself in good emotional health.  Speech was coherent, relevant, and showed no evidence of looseness of associations or flight of ideas.  Reality testing was intact.  He was oriented to time, place, and person.  There was no evidence of significant memory impairment for recent or remote events.  The examiner identified low anxiety frustration tolerance and poor judgment.  The examiner stated that no significant acute disease was found, but that there was some indication for a personality disorder with passive/aggressive and dependent features.  The Veteran was considered competent and able to manage his funds.

The Veteran testified to a number of physical problems at a personal hearing held at the RO in April 1992.  He also related that he was depressed all of the time, had crying spells, and was very unhappy with his life in general.  He stated that he last worked in early 1991 helping someone hang sheetrock.  He testified that he had always done carpentry work but could never hold a job because of his headaches or his painful flat feet.  He related that he was not receiving treatment for any nervous condition.  

The Veteran was hospitalized at a VA facility between January and February 1994 with complaints of becoming increasingly depressed since the previous September with an altered sleep pattern, decreased appetite, decreased libido, anhedonia and spending most of his time at home and not going out.  He had called a VA staff person who had previously evaluated him and told her that he was caught by his brother trying to break into his apartment to get a gun to kill himself.  He was told to come in for admission.

On mental status examination, the Veteran displayed good hygiene and eye contact.  Speech was initially pressured with increased rate and normal tone.  He was coherent but showed some slight psychomotor agitation.  Mood was depressed and anxious.  Affect was anxious and mixed with a full range.  Thought processes showed some evidence of being circumstantial and tangential with flight of ideas.  Thought content was mainly focused on the fact that he was suicidal, his current life situation and his need for help.  The Veteran denied visual or auditory hallucinations.  It was reported that one day after admission, the Veteran's mood drastically improved from being depressed to being euthymic or slightly elated at times.  He denied any suicidality and eventually admitted that he originally told a lie about his suicidal intentions in order to be admitted.  His mother endorsed his version of the story.  On discharge, the diagnoses on Axis I were bipolar disorder, rule out adult attention deficit hyperactivity disorder, and history of polysubstance abuse.  The GAF score on admission was 25 with a GAF score during the last year of 60.  (A 100 percent rating was assigned for this period of hospitalization and that rating is not at issue.)

Following the hospitalization in February 1994, the Veteran was in therapy when he sustained a complex right wrist fracture in a motorcycle accident.  He was then admitted to a VA hospital in September 1994 with complaints of suicidality and depression.  A history of intravenous and intranasal heroin dependency and polysubstance abuse and bipolar disorder, mixed type was noted.  He described low self-esteem, hopelessness, and lack of motivation since that time.  The Veteran reported chronic suicidal ideation with no recent episode and no specific plan and that over the past month, he had started to use heroin and had purchased street methadone to initiate his own detoxification.  He related that while hospitalized, he had found a blank prescription pad and self-prescribed Percocet, which he had abused in the past.  

The Veteran reported sitting at home with many plans but being unable to initiate them without outside help.  His mother confirmed that he had made multiple attempts to re-establish outpatient treatment for his psychiatric disorder and that as a last resort, presented himself to the emergency room complaining of confusion and suicidality with the knowledge that those specific complaints would result in immediate attention and assistance.  

The Veteran was admitted for two days and was discharged with a diagnosis of heroin dependence, rule out bipolar disorder on Axis I.  Axis IV diagnoses referred to acute stressors of pending legal charges, recent motor vehicle accident and physical disability, and change in outpatient treatment.  Chronic stressors were reported as unemployment, medically ill mother, and physical disability secondary to a fall and back injury.

The Veteran was admitted to a VA facility between November and December 1994 for a substance abuse problem, including cocaine and heroin.  He related that he was unemployed and could not work due to head and back injuries.  He stated that he had had at least four instances of severe head trauma since age 15, most recently in June 1994 when he was thrown off his motorcycle.  A history of polysubstance drug use was documented.  The Veteran indicated that he began using intranasal heroin at age 41 and used "a couple of bags to a bundle" daily, and abused Percocet whenever he could get it.  He stated that his last use of cocaine and heroin had been the day before admission.  He had undergone treatment for substance abuse several times and had been discharged the following month for "dirty" urine.  He reportedly had court cases pending for larceny, possession of cocaine, forgery of Percocet prescriptions, and violation of probation for which he might face jail time.  He was given a continuance while he was a patient.  The Veteran indicated being upset over his mother's health status, depression, and medical injuries that included back pain, migraines, head trauma, knee problems, joblessness, and idle time.  He reported that his relationship with his older brother was strained due to the Veteran's substance abuse, but the report does not otherwise address the quality of the Veteran's family or social relationships.

His medical conditions included back pain, migraines, head trauma, knee problems and he had legal problems, joblessness, and idle time.  Following evaluation, the diagnostic impression on Axis I was opiate and cocaine dependence.  The Axis IV diagnoses were the June 1994 motorcycle accident, legal problems, mother's poor health, severe chronic stressors, head and back injuries, heroin and cocaine dependence, and severe joblessness.  A GAF score of 60 was provided.  The Veteran was admitted for detoxification.

In December 1994, the Social Security Administration (SSA) found that the Veteran met the requirements for SSA disability on October 21, 1993 due to severe back and right hand problems, with secondary diagnoses of attention deficit disorder, and that he had PTSD.  SSA found that he had residual functional capacity to perform physical exertion and nonexertional requirements of sedentary work except for sitting four hours in an 8-hour day, but was unable to perform past relevant work as a construction worker.  The Veteran had fallen from a roof in October 1993.  It is not clear from the treatment notes or SSA records that he was working at that time, but being on a roof would be consistent with the Veteran's previous work in construction.  Regardless, the record establishes that he did not work after October 1993.

In letters dated in August 1996, the Veteran wrote that he was incarcerated due to his problems including PTSD and drug dependency that began in service.  He stated that he would be released from prison in February 1997.

The Veteran was afforded a VA psychiatric examination in March 1997 where it was noted that he had recently been released from jail for a conviction of writing an illegal prescription for narcotics for back pain.  Detailed background and social history recited included multiple accounts of truancy prior to, during, and after service.  The examiner noted that the details or the criteria on which this rating [PTSD] was based "are unclear to me, other than a long history of behavior which is consistent with antisocial traits which have apparently interfered with the patient's functioning over the course of his life as well as severely jaded, in my opinion, the evaluations that he has received previously, in both medicine and psychiatry."  The examiner stated that the onset of aberrant behavior early in his life was sufficient to make a diagnosis of antisocial personality that had been a significant factor in terms of his evaluation and compliance with treatment.

The examiner stated that it was apparent to him that part of the problem with the Veteran's prior evaluations, follow-up, and connection to treatment was the severity of his depression, at times to the point where he could not get out of bed.  The Veteran indicated that he would find himself in public watching for potential enemies and watching his back and walking away from people or conversations on a job site due to stress and anxiety.  He endorsed passive suicidal thinking. 

The Veteran also endorsed the inability to sleep because his mind was racing, lack of concentration, and general hyper-responsiveness.  The examiner stated that upon general review of psychiatric and psychological symptoms, there was impairment of thought processes, inability to concentrate, a long history of inappropriate behavior, periods of significant suicidal thoughts, and episodes of rage that were probably accompanied by homicidal ideation or threats.  It was reported that the Veteran definitely had had significant periods of inability to maintain minimal personal hygiene and activities of daily living, as well as significant long-term memory problems, as well as mild to moderate panic attacks and long periods of significant depression and sleep impairment.  

The examiner stated that, in summary, the Veteran suffered from a variety of disorders the combination of which had seriously impaired his ability to function over a long period of time and significantly interfered with his ability to maintain treatment or comply with plans for evaluation.  Following examination, the diagnoses on Axis I were PTSD, chronic and severe, major depression, melancholic, recurrent, and periods of polysubstance [abuse] currently in remission.  An Axis II diagnosis of probable antisocial personality disorder was also rendered.  The examiner stated that the GAF score was in the 25 to 35 range over the past year when not in jail.  It was determined that the GAF based on PTSD alone was in the 45 range at various times, including the past year, and that over the majority of the past five years, the GAF for major depression was 25.

GAF scores ranging from 25 to 60 have been assigned.  A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Service connection for PTSD was granted in an August 2004 rating decision.  A 10 percent disability rating was assigned from the date of claim received on January 20, 1989 to January 30, 1994.  A 100 percent disability rating was granted for a period of hospitalization from January 31, 1994 to February 22, 1994.  A 30 percent rating was granted from February 23, 1994 through March 26, 1997.  A 70 percent disability rating was assigned from March 27, 1997 through March 24, 2003.  A 100 percent rating was granted from March 25, 2003.

Pursuant to a February 2007 Board decision and, ensuing rating determinations, a 30 percent disability rating was granted from January 20, 1989 to January 30, 1994, a 70 percent disability rating was granted from February 23, 1994 through March 26, 1997, and a 100 percent rating was granted from March 27, 1997.  The 30 percent and 70 percent ratings are the subject of this appeal.

Initially, the Board observes that the Veteran has diagnoses of multiple AXIS I disorders, including PTSD, substance abuse disorder, and major depression.  The Veteran's major depression is not service-connected.  However, while the March 1997 VA examiner attempted to separate some of the effects of the major depression from the effects of the service-connected PTSD with substance abuse, to include the assignment of different GAF scores to each disability, his determinations are not accompanied by a sufficient rationale.  Moreover, depression as a symptom has been associated with the Veteran's service-connected PTSD throughout the appeal period.  Consequently, the Board finds that the record does not provide a sufficient basis for the Board to determine what symptoms are attributable to the service-connected PTSD with substance abuse as opposed to the nonservice-connected major depression.  Therefore, for the purposes of this decision, the Board finds that the totality of the Veteran's psychiatric symptoms is a result of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  
 
Review of the evidence from the date of claim received on January 20, 1989 reveals that the Veteran's service-connected PTSD was primarily manifested by depression and emotional distress, as reported at his personal hearing in April 1992.  The record reflects that he did not report for a number of VA scheduled psychiatric evaluations for more than two years after initiating the claim such that no clinical evaluation of his symptomatology could be obtained.  When finally evaluated by VA in May 1991, some restlessness and an anxiety component were detected but the Veteran denied any significant psychiatric symptoms, considered himself in good emotional health, and no acute psychiatric disease process was found.  Cognition was intact and no untoward psychiatric barometers of pathology were noted.  At that time, he indicated that he had had long-term work in the construction trade and stated that his physical problems were the primary hindrances to his inability to maintain employment.  He did not report any difficulty in current social relationships.  The Veteran stated and presented testimony that he had not sought any psychiatric treatment.

A rating of 30 percent was assigned prior to November 7, 1996 for definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment, and this contemplates impairments of mood and hindrances to employment described above.   

The Veteran also had significant problems with substance abuse, and the March 1997 VA examiner's report suggests that the Veteran's disability was greater than that compensated prior to January 30, 1994 and indicates that the lack of relevant mental health treatment and findings during the appeal period were due to his depression and an inability to get out of bed.  The examiner cited symptoms such as impairment of thought processes, concentration, and long-term memory along with periods of inability to maintain personal hygiene, suicidal thoughts, and probable homicidal ideation.  The examiner surmised that the Veteran's GAF score had ranged from 25 to 35 over the previous five years, which would have encompassed the period back to March 1992.

However, while it is unclear from the record how much the Veteran worked during the appeal period prior to his October 1993 fall from a roof, he was not found unable to work before that date.  Moreover, at the March 1997 VA examination, the Veteran highlighted walking off the job because of stress and anxiety as an example of the disability's manifestations, which suggests that employment was not as remote in time as 1989 when the Veteran filed his claim for service connection.  Further, it was well-established during the appeal period prior to January 30, 1994 that the Veteran's employment was primarily limited by physical disabilities of the back and knee and headaches.  The Veteran endorsed passive suicidal ideation, but the March 1997 VA examiner did not explicitly identify at what point during the appeal period these symptoms manifested.  Additionally, the Veteran indicated during January 1994 and September 1994 hospitalizations that he feigned being suicidal so he would receive immediate treatment.  Based on these facts, the Board determines that the Veteran's manifestations of his PTSD with substance abuse prior to January 31, 1994 do not warrant a rating in excess of 30 percent.  

The Veteran was granted nonservice-connected (NSC) pension in August 1997, and his NSC acquired psychiatric disorder, then described as bipolar disorder, was deemed 50 percent disabling, effective October 23, 1993, the date the NSC pension went into effect.  The Board determines that this rating is not controlling on the rating assigned for the service-connected disability from that date forward.  First, the 50 percent rating was assigned solely upon consideration of evidence dated subsequent to October 1993, in particular the March 1997 VA examinations.  While the Board above considered the findings at that examination in assigning the 30 percent rating during that period, as indicated, when considering the findings at that examination in conjunction with the other relevant findings dated prior to January 31, 1994, a rating in excess of 30 percent is not warranted.  The Board also notes that while the NSC pension rating was 50 percent from February 23, 1994, the Veteran has been granted a 70 percent rating for his service-connected psychiatric disability during that period.  Consequently, the Board finds that it is not bound by the NSC pension rating for the Veteran's service-connected psychiatric disability in determining the appropriate service-connected disability rating.  

With regard to the period from February 23, 1994 to March 26, 1997, initially, the Board observes that the Veteran was compensated for one period of hospitalization over 21 days from January 31, 1994 to February 27, 1994.  However, the record reveals that he was also hospitalized from November 30, 1994 to December 29, 1994 for opiate dependence and cocaine dependence with altered thought process secondary to depression noted as a problem to be treated "now."  The Veteran was service-connected for PTSD with substance abuse and regardless of the diagnostic impression noted at discharge, the Board determines that this hospitalization would have implicitly addressed the Veteran's PTSD as well as substance abuse and depression.  Therefore, this period of hospitalization for over 21 days was for treatment of a service-connected disability.  Consequently, a temporary 100 percent rating is warranted for the period from November 30, 1994 to December 29, 1994.  38 C.F.R. § 4.29 (2015).

For the remainder of the period from February 23, 1994 to March 26, 1997, the Board determines that a rating in excess of 70 percent was not warranted.  Prior to November 7, 1997, a 70 percent rating contemplated severe impairment of the ability to establish and maintain effective relationships and severe psychoneurotic symptoms causing "considerable" industrial impairment."  From November 7, 1996, a 70 percent rating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A rating in excess of 70 percent required total incapacitation with isolation from community, disturbances of thought and behavior nearing loss of sense of reality prior to November 7, 1996 and total occupational and social impairment from November 7, 1996 to the present.  Although the Veteran was not working during the appeal period, the evidence does not suggest he experienced total impairment either occupationally or socially.  His inability to maintain employment was not due solely to his psychiatric symptoms, but also to physical disabilities.  He also maintained his family relationships.  

The Board determines that the March 1997 VA examination does not itself establish that a rating in excess of 70 percent was warranted from February 23, 1994 to March 26, 1997.  In the February 2007 Board decision, a 100 percent rating was granted for the Veteran's PTSD with substance abuse, effective March 27, 1997 based on his significant difficulties in maintaining stable relationships, inability to sleep, social isolation, and recurrent bouts of depression with suicidal ideation, all of which are compensated by the 70 percent rating assigned.  However, in addition, the 100 percent rating reflected the finding of the general medical examiner that the outlook for the Veteran to obtain employment was dim and that several factors, including his psychiatric symptoms interfere with his vocational rehabilitative efforts.  Thus, the 100 percent rating assigned at that point was based on both existing and prospective manifestations and effects of the Veteran's disability.   In light of the above analysis, the Board concludes that the 70 percent rating from February 23, 1994 to March 26, 1997 is appropriate to the Veteran's manifestations of his service-connected psychiatric disability, and a rating in excess of 70 percent is denied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against higher ratings than the 30 percent and 70 percent assigned by the AOJ, and the temporary total evaluation assigned by the Board.  Therefore, such claims are denied.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

The Veteran's left foot disability manifests in ways contemplated by the rating schedule.  The rating schedule provides disability ratings on the basis of deficiencies of mood, sleep impairment, inability to form and maintain social and work relationships, and suicidal ideation.  38 C.F.R. §§ 4.132, Diagnostic Codes 9499-9411 (1996), 4.130, Diagnostic Codes 9499-9411 (2015).  Thus, there is nothing exceptional or unusual about the Veteran's service-connected left foot disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.  

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  The Veteran was not employed for most, if not all, of the appeal period.  However, the evidence does not show that his psychiatric symptoms would have caused a marked interference in the Veteran's employment or had economic effects outside those contemplated by the rating schedule.  In addition, while the Veteran had been hospitalized on three occasions, compensated accordingly, the record does not establish that the service-connected acquired psychiatric disorder required hospitalization so as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for PTSD with substance abuse is denied.

Further, the Board notes that under Johnson  v. McDonald, 762 F. 3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998).  There are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran had not filed a claim of entitlement to TDIU, but the record demonstrates that his service-connected PTSD and substance abuse affected his employment.  Nevertheless, the record also demonstrates that the disabilities that had the most effect on his employment were his back and knee disabilities and headaches.  Therefore, the Board finds that further consideration of a TDIU rating is not warranted.



ORDER

An initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 20, 1989 to January 30, 1994 for accrued benefits purposes is denied

A rating in excess of 70 percent for PTSD from February 23, 1994 to March 26, 1997 for accrued benefits purposes is denied.

A temporary total evaluation for hospitalization for service-connected disability for at least 21 days for the period from November 30, 1994 to December 29, 1994 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


